Citation Nr: 1144611	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic orthopedic disability of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Ms. E.C.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic orthopedic disability of the left hip.

At a hearing conducted at the RO in April 2011, the Veteran, accompanied by his representative and his testifying witness, presented evidence and oral testimony in support of his claim before the undersigned.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently status post total left hip arthroplasty for treatment of severe arthritis and avascular necrosis of his left hip joint.  Although the earliest notation of record of left hip arthritis and avascular necrosis is in 2000, the Veteran testified at his April 2011 hearing that he experienced chronic left hip pain in service, and maintained that he had continuity of left hip symptoms ever since.  He also indicated that he first sought treatment after service for left hip pain as early as 1995, although he could not obtain the records of such treatment, nor could he recall any identifying information regarding the healthcare provider who treated him.  The Veteran contends that his claimed orthopedic disability of his left hip was caused by repetitive physical stress injury as a result of his regular weightlifting and physical exercise regimen during active duty.  His service medical records indicate that he was very physically active during service, and was involved in weightlifting and team sports.  In December 1988, he was treated for complaints of bilateral thigh and groin pain after lifting weights and was diagnosed with bilateral adductor muscle strain.  He is presently service-connected for multiple orthopedic disabilities of his lumbar spine, right knee, right foot, right elbow, right shoulder, and left ankle.  

In support of his claim, the Veteran submitted a signed affirmation dated in April 2011 from his private treating physician, G.J.H., M.D., who had performed the Veteran's left hip arthroplasty in 2007.  Dr. G.J.H. reported that he had reviewed the Veteran's post-service medical records and presented his opinion that the Veteran's chronic left hip disability was caused by, a result of, or aggravated by his weightlifting during service.  The Board notes, however, that Dr. G.J.H. did not provide a detailed discussion and supportive rationale for his opinion.  

The Board notes upon review of the claims file that the Veteran was not provided with the appropriate VA examination to determine his current orthopedic diagnosis as it pertains to his left hip disability, and to obtain a nexus opinion regarding the likelihood that the diagnosed left hip disability is related to his period of active duty.  When determining whether or not a VA examination is necessary to satisfy the duty to assist, the Board must consider the four elements set forth by the United States Court of Appeals for Veterans Claims (Court) in its decision in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court in McLendon held that a VA examination must be provided when there is:  (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.   

In the present case, the Board finds that all of the elements in the McLendon test have been basically met: the Veteran is competent to report his perceived symptoms of left hip pain, and that their onset began during his active service.  Similarly, although the Veteran's lay statements regarding the existence and onset of his perceived left hip pain do not constitute a clinical diagnosis of a chronic left hip disability per se [See Espiritu v. Derwinski, 2 Vet. App. 492 (1992)], they provide a

 sufficient basis to indicate that he has a current left hip disability that may be associated with an in-service event (i.e., repetitive stress injury of the left hip associated with regular physical activity in service, as indicated by his treatment in December 1988 for adductor muscle strain of his thighs and groin).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, at the present moment there is only a general clinical opinion, unsupported by any detailed rationale, associating the Veteran's left hip disability to his weightlifting during active duty, but no conclusive medical opinion addressing the relationship, if any, between the Veteran's military service and his present left hip disability.  This leads to the final element of the McLendon test: insufficient competent medical evidence to decide the claim.  In view of the foregoing discussion and the deficits in the clinical record, the Board concludes that further development of the evidence is warranted.  The case is therefore remanded for a VA medical examination and nexus opinion, pursuant to its duty to assist the claimant.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be requested to identify all sources of post-service treatment, both VA and private, which relate to his left hip disability.  Afterwards, copies of such records that have not already been made a part of the evidence should be obtained and associated with the claims folder.
  
2.  Following completion of the above, the Veteran should be scheduled for the appropriate VA medical examination to determine the current orthopedic state of his left hip.  The Veteran's pertinent clinical history contained in his claims file must be reviewed by the examiner prior to the examination.  The examiner must state in his/her report that the Veteran's claims file was reviewed.  

The reviewing clinician should provide opinions, with complete rationales, addressing the following questions:

(a.)  Is it at as likely as not that the Veteran's current left hip diagnoses are the result of his involvement in regular weightlifting and physical exercise activities during active duty from September 1974 to September 1994?  

(b.)  Is it as likely as not that the Veteran's current left hip diagnoses are etiologically related to the documented incident of treatment in December 1988 for bilateral adductor muscle strain of the thighs and groin?    

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to service connection for a chronic orthopedic disability of his left hip.  If the full benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


